DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2017/067581 filed 12/20/2017, which claims the benefit of the priority of US Provisional Application No. 62/438044 filed 12/22/2016. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 06/21/2019 has been considered by the examiner.

Claim Status
Claims 1-16 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 102 - Maintained
The rejection of claims 1, 3, 5, 9, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/149472 - IDS  (hereinafter ‘472 publication) is maintained.
Regarding claim 1, ‘472 teaches a method for therapy for autism spectrum disorder (ASD) comprising administering a transcriptional modulator, e.g., a histone deacetylase inhibitor, to a subject (Abstract, [00104-00111]).

Regarding claim 5, ‘472 teaches a method wherein the individual is diagnosed with ASD [0004].
Regarding claim 9, ‘472 teaches a method wherein the administration cause an improvement of one or more of the physiological symptoms associated with ASD [00180].
Regarding claim 13, ‘472 teaches a method for therapy for autism spectrum disorder (ASD) comprising administering a transcriptional modulator, e.g., a histone deacetylase inhibitor, to a subject (Abstract, [00104-00111])) and that the HDAC inhibitor includes Romidepsin [00111].

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that '472 publication includes no data of any kind. Stated differently, the '472 publication does not provide a single experimental result. To the extent any attempt is made to support the laundry list of compounds included in the '472 publication (which includes, for example, any transcriptional modulators [00104], any hydroxamic acid, any cyclic peptide, any benzamide, and any short-chain fatty acid [00107), all of which are purported to be suitable for treating autism spectrum disorder, the '472 publication includes only two examples (Examples 1 and 2). These are admitted in the '472 publication to be prophetic examples. And even then, based on the fictional Example 2, only valproic acid is imagined to be used. In fact, the vast majority of the '472 publication is devoted to a discussion of valproic acid, whereas Romidepsin is only mentioned once. Applicant cites the MPEP and notes that '472 publication is a quintessential example of a non-enabled reference because no inference can be made about which of the myriad compounds described in this reference would have a therapeutic effect, without undue experimentation.
The arguments above have been fully considered but are unpersuasive because the ‘472 reference is focused on treating ASD and clearly discloses the use of histone deacetylase inhibitor for the treatment. In addition, applicant admits that one of the examples is focused on the HDAC inhibitor valproic acid. The instant claim 1 at least recites a method of therapy for ASD using a HDAC inhibitor. The limitations of claim 1 have all been met with the ‘472 reference. 
With regards to applicants’ assertion that ‘472 discloses a laundry list of compounds, examiner notes that ‘472 discloses that transcription modulators like histone deacetylase inhibitors such as valproic acid were used. In addition on paragraph [00106], ‘472 discloses only five classes of HDAC inhibitors that can be used [00106]. These are few enough that a skilled artisan would be able to envisage that romidepsin or valproic acid as one of the HDAC inhibitors. In addition, as disclosed by applicants’ arguments, one of the examples of ‘472 discloses the use of a HDAC inhibitor for the treatment and not another irrelevant compound. Furthermore, ‘472 clearly discloses on [00111] that romidepsin is one of the HDAC inhibitors used. Applicant assertion of a laundry list of compounds is therefore not persuasive.
With regards to applicants’ assertion that the ‘472 reference is not enabling because it does not disclose any examples, examiner notes that the ‘472 reference discloses the claimed invention in enough details to enable a skilled artisan to carry out the invention. In addition, Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006)”. See MPEP 2121 (III). In addition, ‘472 discloses that the HDAC inhibitors were successful for providing an improvement of one or more of the physiological symptoms associated with ASD [00180]. Not only does ‘472 disclose the successful use of the HDAC inhibitor in treating ASD, the reference further discloses the dose concentration as well as the frequency of administration. Therefore, it is enough that the claimed compound as well as the successful use of the compound in treating ASD is disclosed by ‘472. The arguments presented are therefore unpersuasive.
Applicant further argues that ‘472 discloses VPA and that the present disclosure demonstrates that valproic acid (as well as other agents described in the '472 publication) is ineffective in treating ASD.  Specifically, Figure 3e demonstrates the failure of vaproic acid (VPA) to persistendy rescue autism-like social deficits in these mice. Valproic acid, like Romidepsin, is an HDAC inhibitor (but with a low potency). Figure 3 also demonstrates ineffective results in rescuing ASD using fluoxetine (Fig. 3a), clozapine (Fig. 3b), aripiprazole (Fig. 3c), risperidone (Fig. 3d), and Trichostatin A (TSA) (Fig. 3f). Applicant reiterates the controlling guidance discussed above in that an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. However, in this case, the instant application itself provides conclusive evidence (e.g., the results shown in Figure 3) that the '472 publication is not an enabling reference and is instead simply naming or describing the subject matter.
The arguments presented above are not persuasive because it is known in the art that HDAC inhibitors have been successful in treating ASD. In addition, ‘472 discloses both VPA and Romidepsin. ‘472 is clearly focused on HDAC inhibitors that can be used in the treatment of ASD and further discloses the instant HDAC inhibitor. As noted above, the disclosures of ‘472 are detailed enough to enable a skilled artisan to carry out the invention. In addition, the instant claim 1 recites HDAC inhibitors generally and does not specify the degree of potency of the HDAC inhibitor needed to carry out the invention. The HDAC inhibitors of ‘472 include both VPA and the instant romidepsin, all which have been successful in treating ASD. The arguments are therefore unpersuasive. 

Claim Rejections - 35 USC § 103 – Maintained
The rejection of claims 1, 3, 5, 7, 9, 11, 13 and 14 under 35 U.S.C. 103 as being unpatentable over WO 2012/149472 - IDS (hereinafter ‘472 publication) in view of Jiang -Foundation for prader-willi research (hereinafter Jiang) as evidenced by Phelan in (Orphanet Journal of Rare Diseases 2008, 3:14) and in view of Oberman in (Oberman et al. Orphanet Journal of Rare Diseases (2015) 10:105) is maintained.
The rejection of claims 2, 4, 6, 8, 10, 12, 13, 15 and 16 under 35 U.S.C. 103 as being unpatentable over WO 2012/149472 - IDS  (hereinafter ‘472 publication) in view of Jiang -Foundation for prader-willi research (hereinafter Jiang) as evidenced by Phelan in (Orphanet Journal of Rare Diseases 2008, 3:14) and in view of Oberman in (Oberman et al. Orphanet withdrawn because the references do not teach a method of therapy for PMS comprising administering a HMT inhibitor UNC0642 or administering UNC0642 in combination with Romidepsin

The teachings of ‘472 are set forth above and incorporated herein by reference.
 ‘472 does not teach that the individual has a mutation in a shank3 gene.
Oberman discloses that subjects with PMS have a deleted Shank3 gene and that the gene has been associated with autism spectrum disorder (ASD). In addition, both ASD and PMS are associated with the deleted or mutated Shank3 gene hence it would be obvious to a skilled artisan to use the method of treatment of ASD in patients with a deleted shank3 gene.
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by ‘472 and use the HDAC inhibitor to also treat ADS in individuals with a deleted shank3 gene since Obermann discloses that both ASD and PMS are associated with the deleted or mutated Shank3 gene hence the improvement in ASD symptoms due to the administration of a HDAC inhibitor would have the same effect to a subject with a deleted shank3 gene. A skilled artisan would therefore be motivated and would have had a reasonable expectation of success in using the HDAC inhibitors of ‘472 to treat individuals with ASD who also have a deleted shank3 gene because Obermann discloses that ASD is associated with a deleted shank3 gene and ‘472 clearly discloses that HDAC inhibitors have been successful in improvement of symptoms in individuals with ASD.

Regarding claim 3, ‘472 discloses that a HDAC inhibitor may be Romidepsin [00111].
Regarding claim 5, ‘472 teaches a method wherein the individual is diagnosed with ASD [0004].
Regarding claim 7, ‘472 does not disclose that the subject has been diagnosed with cancer hence satisfying the limitation of claim 7 that the subject has not been diagnosed with cancer.
Regarding claim 9, ‘472 teaches a method wherein the administration cause an improvement of one or more of the physiological symptoms associated with ASD [00180].
With regards to claim 11, ‘472 discloses a method or treatment wherein the HDAC inhibitor is administered and discloses frequency of administration but does not explicitly disclose that the improvement occurs after a single dosing period. However, a skilled artisan would be able to optimize the frequency of administration to achieve the desired medical outcome.
Regarding claim 13, ‘472 teaches a method for therapy for autism spectrum disorder (ASD) comprising administering a transcriptional modulator, e.g., a histone deacetylase inhibitor, to a subject (Abstract, [00104-00111])) and that the HDAC inhibitor includes Romidepsin [00111].
Regarding claim 14, Oberman discloses that subjects with PMS have a deleted Shank3 gene and that the gene has been associated with autism spectrum disorder (ASD). In addition, .
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that a skilled artisan would not be able to optimize the method ofResponse to Non-Final Rejection Attorney Docket No.: 084655.00002 '472 publication to achieve this desired medical outcome and that Example 1 of the present application showing a short treatment with Romidepsin (i.p., once daily for 3 days) exhibits long-lasting therapeutic effect is a profound and entirely unexpected outcome. In this regard, to the extent the prophetic examples in the '472 publication describe a therapeutic outcome, they refer to a daily valproic acid administration for three years. Applicant reiterates that valproic acid and the other agents described above are demonstrated in the present application as not effective in treating ASD. Thus, the '472 publication itself illustrates that the presently claimed invention is unexpected and is not a result of routine optimization of what is disclosed in the '472 publication.
As disclosed above, ‘472 is focused on the treatment of ASD using HDAC inhibitors and discloses that the inhibitors were successful in treating ASD. ‘472 further discloses dosages of the inhibitors. This is enough detail for a skilled artisan through routine experimentation to optimize in order to arrive at the needed clinical outcome. In addition, ‘472 discloses that the HDAC inhibitors were successful for providing an improvement of one or more of the physiological symptoms associated with ASD [00180]. Not only does ‘472 disclose the successful Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006)”. See MPEP 2121 (III). Therefore, it is enough that the claimed compound as well as the successful use of the compound in treating ASD is disclosed by ‘472. The arguments presented are therefore unpersuasive.
 In addition, the instant claim 1 recites HDAC inhibitors generally and does not specify the degree of potency of the HDAC inhibitor. The HDAC inhibitors of ‘472 include both VPA and the instant romidepsin, all which have been successful in treating ASD.
Examiner adds that prior art has established that HDAC inhibitors have been successful in the treatment of ASD. In addition, as evidenced by Foley et al. in (Neuropharmacology 63 (2012) 750-760), HDAC inhibitors were successful in the improvement of ASD symptoms in ASD rodent model. Foley presents several experimental evidence showing the successful use of HDAC inhibitors in treating ASD and even discloses the HDAC inhibitors MS-275 and SAHA which are also disclosed in the instant specification. It is therefore evident that the use of HDAC inhibitors for the treatment of ASD is known in the art before the effective filing date of the instant application. This shows that the disclosures of ‘472 are enabled. The arguments presented are therefore unpersuasive and the rejection is maintained. 
Applicant further argues that the remarks with respect to Oberman are not clear to Applicant. Specifically, it is asserted in the Office Action that Oberman discloses that subjects with PMS have a deleted Shank3 gene which is associated with ASD and PMS. But that is in part what makes the mouse model described in this application clinically relevant. There does not appear to be any other relevance of Oberman to the present claims, other than that claims 5 and 14 specify that the individual who has ASD also has a mutated mutation in the Shank3 gene. 
Examiner notes that the Obermann reference was used to teach the limitation of claim 14, that individuals with a deleted shank3 gene are associated with ASD and that it would be obvious to use the HDAC inhibitors of ‘472 on subjects that have a deleted shank3 gene.
Applicant further argues that Jiang absolutely does not disclose that UNC0642 has already been used to treat any disorder. As described above, Jiang is a research proposal that merely shows that UNC0642 can activate expression of Snrpn and Snordll6 in the PWS mouse model with a paternal deletion from Snrpn to Ube3a (SUp-/m+). Jiang does not reveal any behavioral or any other phenotypic effect on the described PWS mouse model. Nothing about any effect on the symptoms of PWS is described in this reference, and even it was, it would not be relevant to the present claims because, as Applicant explained above, PWS is not the same as ASD or PMS. It is a quantum leap to impart a reasonable expectation of success from the gene expression changes induced by UNC0642 in a PWS model to the presently claimed invention, which demonstrates a therapeutic effect in an animal model that is clinically relevant to ASD and PMS. 


Examiner’s comment and allowable subject matter
The method of therapy for PMS comprising administering a HMT inhibitor UNC0642 or administering UNC0642 in combination with Romidepsin was not uncovered in any prior art. The closest prior art is Jiang. Jiang discloses the use of the HMT inhibitor UNC0642 for the treatment of Prader-Willi syndrome, a neurodevelopmental disorder (para. 1, line 12-14). Jiang does not teach a method of therapy for PMS and ASD comprising administering a HMT inhibitor UNC0642.
Claims 2, 4, 6, 8, 10, 12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 3, 5, 7, 9, 11, 13 and 14 are rejected. Claims 2, 4, 6, 8, 10, 12, 15 and 16 are objected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERCY H SABILA/            Patent Examiner, Art Unit 1654   

/CHRISTINA BRADLEY/             Primary Examiner, Art Unit 1654